Citation Nr: 0720797	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for muscle strain of the left 
shoulder (pectoralis major), to include a claim for torn 
muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran had active service from February 1976 to June 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  In a February 2002 decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
muscle strain of the left shoulder (pectoralis major), to 
include a claim for torn muscles.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's February 2002 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has not been received since the 
RO's February 2002 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for whether new and material evidence has been received to 
reopen the claim of service connection for muscle strain of 
the left shoulder (pectoralis major), to include a claim for 
torn muscles.  The Board notes that the veteran's claim was 
received in April 2004.  In May 2004, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  
Moreover, the VCAA notice informed the veteran of the most 
current standard for new and material evidence, and advised 
the veteran that, in order for the new evidence to be 
considered, it must pertain to the reason for the denial of 
the initial claim.  Thus, the Board finds that the content 
and timing of the May 2004 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Board notes that if there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).  In this case, the 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  

Further, there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that it would not be prejudicial to the veteran 
to render a decision at this time.  

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

In a an October 1991 rating decision, the veteran's claim for 
service connection for muscle strain of the left shoulder 
(pectoralis major), to include a claim for torn muscles, was 
denied.  Service medical records showed that the veteran 
strained his pectoralis major muscle in the left lateral 
chest after physical training and after shoveling rock on 
extra duty.  Specifically, in February 1976, he veteran 
complained of chest pain with prominent bulging while doing 
push-ups; the impression was pectoralis muscle mass-normal 
variant.  In May 1976, he was seen after reporting a lump in 
his chest while exercising.  The diagnosis was spasm; he was 
prescribed medication and a heating pad.  Later, in May 1976, 
the veteran reported sore muscles after shoveling rock on 
extra duty.  He was to continue with the medication as 
needed.  Four days later, he was seen for follow-up of the 
pectoralis major strain and was noted to be improved; the 
plan was to continue as before.  The RO, in October 1991, 
essentially, found that the veteran's in-service muscle 
strain did not result in a chronic chest, shoulder, or arm 
disability and that there was no evidence of torn muscles in 
service.  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's October 
1991 rating decision is final.  38 U.S.C.A. § 7105.

In a subsequent February 2002 decision, the RO denied the 
veteran's claim to reopen his service connection claim due to 
the lack of new and material evidence.  According to the 
rating decision, although the veteran submitted new evidence, 
the treatment report of July 2001 did not show that the 
veteran's condition was related to the episode of muscle 
strain during the veteran's period of active service.  A 
notice of disagreement was not received within the subsequent 
one-year period.  As a result, the RO's February 2002 rating 
decision is also final.  38 U.S.C.A. § 7105.

In reaching a determination as to whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the original denial 
in October 1991, the RO determined that there was no evidence 
of a chronic left shoulder disorder related to the veteran's 
muscle strain in service.  The subsequent denial of February 
2002 upheld that denial, because the records submitted since 
the original denial also did not provide evidence of a 
current left shoulder disability that was etiologically 
related to the veteran's military service.  Instead, the 
submission provided evidence of a current left shoulder 
limitation, without a nexus to an in-service event.  

Since the prior final decision of February 2002, evidence has 
been added to the claims file.  The additional evidence of 
record consists of a VA outpatient report from October 2004.  
The report notes complaints of shoulder pain (continuous with 
no improvement).  However, it did not provide a diagnosis or 
a nexus to the veteran's period of service.

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  Specifically, the recently received 
outpatient record did not provide any evidence to link the 
veteran's current shoulder condition to an event that 
occurred in active service.  

Instead, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim in February 2002, and it does not relate to an 
unestablished fact needed to substantiate the veteran's 
claim.

New and material evidence has not been received since the 
RO's February 2002 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim of service connection for 
service connection for muscle strain of the left shoulder 
(pectoralis major), to include a claim for torn muscles, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


